Title: From George Washington to William Livingston, 1 October 1777
From: Washington, George
To: Livingston, William



Dr Sir
Head Qrs [Skippack, Pa.] Octo. 1st 1777.

I was just now honoured with your Favor of the 30th Ulto with It’s Inclosures. I am extremely concerned, that the situation of Affairs in Jersey is such, as to preclude me from any hope of a further Reinforcement from thence. The Account transmitted by Genl Dickinson, if true, is very interesting; But I trust even the smallest number of Troops said to have arrived, is exaggerated, as none of the public prints, till a late paper or two from New York, have made mention of any such force. The Report, however, added to the contiguity of Staten Island to

the Main, which affords an easy passage across for incursions on the part of the Enemy holds forth but too just Grounds of apprehension in the Eastern Militia and for their being employed where they are. If All were united, All would be well But in this Quarter, Toryism and disaffection too generally mark the conduct of the people. I will not enlarge. Our Affairs at present have an unfavourable appearance but I hope they will change for the better. I have the Honor to be with great regard & esteem Yr Most Obedt sert

G.W.


P.S: It should be remembered always, that if we can destroy the Enemy’s Grand Army, the Branches of it fall of course.


G.W.

The situation of our public Stores, particularly those of the Ordnance kind at Trenton gives me great uneasiness—I have directed every exertion to be employed for their Removal—I must entreat that any assistance you can give in Waggons &c. may be afforded—Also that a body of Militia, under a Spirited Officer, if it is possible, may be ordered there as a Guard till they can be removed—I have spoken to Colo. scudder upon the subject, to whom I take the liberty of referring you. Yrs.

